DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal matters
This action is in response to papers filed 8/9/2022.
Claims 1, 3, 5,-7, 12-13, 17-18, 23, 28-29 have been amended.
Applicant’s election without traverse of 
1) Claim 6: (a) providing cells expressing MHC molecules and engineering the cells to comprise a nucleic acid molecule encoding for the first heterologous protein and the peptide. 
(2) Claim 23: wherein (c)(ii) comprises hybridizing a second barcode molecule of the plurality of nucleic acid barcode molecules to the exogenous nucleic acid molecule and extending the second barcode molecule to generate the second barcoded nucleic acid molecule or wherein the second barcode molecule comprises a capture sequence. 
(3) Claim 27: wherein (c)(i) comprises hybridizing a primer to a mRNA encoding for the TCR and extending the primer to generate a cDNA and template switching onto a first barcode molecule of the plurality of nucleic acid barcode molecules to generate the first barcoded nucleic acid molecule or wherein the plurality of nucleic acid barcode molecules comprise one or more functional sequences selected from the group consisting of a primer sequence, a primer binding sequence, an adapter sequence, a unique molecular index (UMI). 
(4) Claim 28: wherein (c)(ii) comprises hybridizing a second barcode molecule of the plurality of nucleic acid barcode molecules to the exogenous nucleic acid molecule and extending the second barcode molecule to generate the second barcoded nucleic acid molecule, or wherein the second barcode molecule comprises a capture sequence. 
(5) Claim 38: a chemical stimulus  in the reply filed on 11/9/2021 is acknowledged.
Claims 1-7, 12, 13, 17, 18, 22-24, 27-29, 32, 34, 38, and 40 are pending and being examined.
The objection to the drawings has been withdrawn in view of the replacement sheets.
The previous art rejections have been withdrawn in view of the amendment to the claims.
Priority
The instant application was filed 09/18/2020 and claims priority from provisional application 62902178, filed 09/18/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2022 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The examiner has not compared the reference in the IDS to those cited in the specification.  
The prior objection to the claims has been withdrawn in view of the amendment.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	The incorporation by reference statement in the first paragraph of the specification should be amended to be consistent with the sequences listing filed 8/9/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-7, 12, 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siewert (Nature Medicines (2012) volume 18. Pages 824-828).  , Papalexi (Nature Reviews Immunology (January 2018) volume 18, pages 36-45), pcDNA™6/TR ((2011) A regulatory vector designed for use with the T-REx™ System Catalog number V1025-20 Revision date 8 November 2011 Publication Part number 25-0274).
The claims provide 3 steps the contacting, partitioning and generating steps.
The contacting step requires APC cell with exogenous nucleic encoding a heterologous protein and peptide with T cells.
The contacting step requires partitioning the cells with barcode sequences.  The claim provides no specific limitations with respect to how the cells and barcode are related.  Further the specification on page 5-6 teaches a barcode can be anything from a polynucleotide, tag, synthetic nucleic acid, etc.  Further claim 32 teaches the barcode can be the same or different.  Thus barcode is broad.
The generating step recites, “generating (i) a first barcoded nucleic acid molecule comprising a sequence corresponding to a sequence of a T cell receptor (TCR) and a first barcode sequence; and (ii) a second barcoded nucleic acid molecule comprising a sequence corresponding to said peptide and a second barcode sequence”  The “corresponding” language is not defined and is considered to be broad.  While the “corresponding” language encompasses a physical association, a physical association or correlation is not required in view of the breadth of the teachings of the specification.  Further generating encompasses numerous embodiments including sequencing.
The prior art exemplified below demonstrates methods for introducing and introduction of  MHC  and a peptide library into antigen presenting cells were known.  The prior art as exemplified below demonstrates partitioning of cells based on their interaction with a  t cells was known.  Finally sequencing of nucleic acids from partitioned cells with  barcodes was known to identify or generate a sequencing of a TCR and a barcode and the peptide with a barcode.
Siewert teaches 
    PNG
    media_image1.png
    520
    940
    media_image1.png
    Greyscale

Siewert teaches contacting antigen presenting cells with an MHC complex and a peptide library into Cos-7 cells for antigen presentation (figure 1).  Siewert teaches, “The technology uses plasmid-encoded combinatorial peptide libraries and a single-cell detection system.” (abstract)  Siewert further teaches, “We modified plasmid pcDNA6 into pcDNArc by introducing the rarely cutting restriction sites for AscI and NotI and used pcDNArc as recipient for a recombinant combinatorial library that consisted of a 5′ Kozak sequence, a start codon, nucleotides coding for nine amino acids and a stop codon. Amino acids 2, 6 and 9, coding for the HLA-A2 anchor residues isoleucine, valine and leucine, respectively, were fixed.” (Online methods 3rd paragraph).  Siewert teaches selection of cells (partitioning) based on association with T cells. Siewert teaches the plasmids encoding antigenic peptides were eventually sequences (825, 1st column, 2nd paragraph)
Siewert teach generating  APC with MHC and a peptide library, contacting with T cells and selecting or partitioning based on association with T cells.  Siewert teaches combining the modified APC and T-cells.  Siewert specifically teaches sequencing.
Siewert does not specifically teach the use of barcodes or heterologous protein.
However, Papalexi single cell RNA sequencing to examine immune cell heterogeneity (title).  Papalexi teaches flow cytometry allows for routine and simultaneous profiling of 17 proteins per cell (page 35, 2nd column).  
Papalexi teaches, “Other approaches, however, can sequence full-length transcripts, which allows not only for detection of gene expression but also for analysis of splicing variants and B cell receptor (BCR) or T cell receptor (TCR) repertoire diversity. InDrop, indexing droplets sequencing; MARS-seq, massively parallel single-cell RNA sequencing.”(figure 1 legend)

    PNG
    media_image2.png
    871
    1016
    media_image2.png
    Greyscale

Papalexi teaches, “The approaches described above leverage either automation or microfluidics to reduce costs and improve throughput. However, the even simpler idea of applying a barcode to cells at early stages and then carrying out downstream molecular steps in parallel was first introduced in the cell expression by linear amplification and sequencing29 (CEL-seq) protocol. This approach markedly decreased reagent and labour costs while simultaneously increasing the scale of each experiment (500–2,000 cells per run). In the CEL-seq protocol, a unique primer (containing a poly T tract, a cell barcode, a 5ʹ Illumina sequencing adaptor and a T7 promoter) is introduced into each cell during reverse transcription. By introducing these unique cell barcodes, all cDNAs can be pooled together after reverse transcription, and a single amplification reaction can be carried out. In a protocol known as massively parallel scRNA-seq (MARS-seq),30 this idea has been extended by combining single-cell barcoding with 384‑well-plate FACS sorting to increase the scale and lower the associated costs. Combining FACS sorting with single-cell barcoding ensures successful physical separation of single cells into wells (FACS sorting) while lowering costs by allowing reactions to be pooled and processed as one sample in later steps of the protocol. This strategy was quickly adopted by many early forms of plate-based approaches and resulted in further optimized versions with higher sensitivity and lower costs (single-cell RNA barcoding and sequencing (SCRB-seq)31 and CEL‑seq2 (REF. 32)). In summary, these single-cell barcoding strategies offer an unbiased method for isolating various cell types, improving throughput and lowering the costs of experiments.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the clams to analyze the cells generated by Siewert by the barcoding method of Papalexi including a first and second barcode.  The artisan would be motivated to improve the method of Siewert to determine gene expression including APC and T cell receptor repertoire for a more complete picture of the cells.  The artisan would be motivated to use barcoding as Papalexi teaches bar coding and pooling provides an unbiased approach while lower cost of experiments.  The artisan would have a reasonable expectation of success as the artisan is analyzing known cells by known methods.  
Siewert and Papalexi do not specifically teach expression of heterologous protein.  
However, pcDNA™6 teaches the plasmid encodes a protein for expression blasticidin resistance.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims pcDNA6 with the peptide library encodes blasticidin resistance.  The artisan would be motivated to allow selection of cells in which the plasmid was transfected.  The artisan would have a reasonable expectation of success as the artisan is merely using the plasmid taught by Siewert.
With regards to claims 2-3, 32, Papalexi teaches sequencing of RNA including TCR  by use of barcodes and thus would associate the barcode with peptide and TCR.  
With regards to claim 4, Siewert teaches generating plurality of APC.  
With regards to claim 6-7, Siewert further teaches, “We modified plasmid pcDNA6 into pcDNArc by introducing the rarely cutting restriction sites for AscI and NotI and used pcDNArc as recipient for a recombinant combinatorial library that consisted of a 5′ Kozak sequence, a start codon, nucleotides coding for nine amino acids and a stop codon. Amino acids 2, 6 and 9, coding for the HLA-A2 anchor residues isoleucine, valine and leucine, respectively, were fixed.” (Online methods 3rd paragraph).  Siewert teaches selection of cells (partitioning) based on association with T cells. Siewert teaches the plasmids encoding antigenic peptides were eventually sequences (825, 1st column, 2nd paragraph)
With regards to claim 12, Siewert teaches selecting cells for heterologous protein (Transfection of 58a−b− T hybridoma and COS-7 cells, online methods).  
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
The response asserts the previous rejection does not teach encoding peptides of a peptide library.  This argument has been thoroughly reviewed but is not considered persuasive as Siewert teaches, “The technology uses plasmid-encoded combinatorial peptide libraries and a single-cell detection system.” (abstract).
Claims 5, 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siewert (Nature Medicines (2012) volume 18. Pages 824-828).  , Papalexi (Nature Reviews Immunology (January 2018) volume 18, pages 36-45), pcDNA™6/TR ((2011) A regulatory vector designed for use with the T-REx™ System Catalog number V1025-20 Revision date 8 November 2011 Publication Part number 25-0274) as applied to claim 1-4,6-7, 12, 32   above, and further in view of Hirano (Clin Cancer Res 2006;12(10) May 15, 2006, pages 2967-2975).
The teachings of Siewert, pcDNA6, and Papalexi are set forth above and suggest the generation and analysis by binding and sequencing of APC with exogenous protein and polypeptide.
Siewert, pcDNA6, and Papalexi do not specifically teach the protein and peptide are a fusion protein or the peptide can be cleaved and presented on the cell surface.
However, Hirano teaches, “Efficient Presentation of Naturally Processed HLA Class I Peptides by Artificial Antigen-Presenting Cells for the Generation of Effective Antitumor Responses.” (title).  Hirano teaches, “ LTK linker enables the processing of the downstream A2-restricted peptide regardless of the upstream moiety.” (age 2971, 2nd column).,  Hirano teaches, “We hypothesized that aAPC can endogenously process and present HLA-A2-restricted peptides and can induce functional CD8+ T-cell immunity. To test this, aAPC were transduced with an EGFP-mini-MP1 fusion gene to generate aAPC/mini-MP1, which consists of EGFP joined to an antigenic peptide at the COOH terminus via a LTK linker sequence (Fig. 1A).” (page 2969. 1st column -2nd)  Hirano teaches, “Using our aAPC transduced with mini-gene constructs, the immune response is generated with a stimulus that may more closely correspond to the tumor cell because the HLA/peptide complexes of the aAPC are formed through endogenous processing. Because aAPC can be manufactured under current good manufacturing practice conditions we conclude that aAPC could serve as an alternative ‘‘off-the-shelf’’ APC that is able to constitutively present class I– restricted TAA peptides and has the potential to induce clinically relevant T-cell responses. “ (page 2974, 1st column-2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art to fuse the peptide to the protein via the LTK linker as taught by Hirano.  The artisan would be motivated to allow for control of MHC or HLA and presentation of peptide on MHC.  The artisan would be motivated as Hirano teaches, “We hypothesized that aAPC can endogenously process and present HLA-A2-restricted peptides and can induce functional CD8+ T-cell immunity. To test this, aAPC were transduced with an EGFP-mini-MP1 fusion gene to generate aAPC/mini-MP1, which consists of EGFP joined to an antigenic peptide at the COOH terminus via a LTK linker sequence (Fig. 1A).” (page 2969. 1st column -2nd)  Hirano teaches, “Using our aAPC transduced with mini-gene constructs, the immune response is generated with a stimulus that may more closely correspond to the tumor cell because the HLA/peptide complexes of the aAPC are formed through endogenous processing. Because aAPC can be manufactured under current good manufacturing practice conditions we conclude that aAPC could serve as an alternative ‘‘off-the-shelf’’ APC that is able to constitutively present class I– restricted TAA peptides and has the potential to induce clinically relevant T-cell responses. “  Further the artisan would be motivated to examiner gene expression, BCR and TCR repertoire in the cells.  The artisan would have a reasonable expectation of success as the artisan is merely making fusion proteins using known linkers.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
The response asserts the previous rejection does not teach encoding peptides of a peptide library.  This argument has been thoroughly reviewed but is not considered persuasive as Siewert teaches, “The technology uses plasmid-encoded combinatorial peptide libraries and a single-cell detection system.” (abstract).
Claims 22-24, 27-29, 34, 38, 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siewert (Nature Medicines (2012) volume 18. Pages 824-828).  , Papalexi (Nature Reviews Immunology (January 2018) volume 18, pages 36-45), pcDNA™6/TR ((2011) A regulatory vector designed for use with the T-REx™ System Catalog number V1025-20 Revision date 8 November 2011 Publication Part number 25-0274) as applied to claim 1-4,6-7, 12, 32   above, and further in view of Samuels (US20120220494).
The teachings of Siewert, pcDNA6, and Papalexi are set forth above and suggest the generation and analysis by binding and sequencing of APC with exogenous protein and polypeptide.
Siewert, pcDNA6, and Papalexi do not specifically teach barcodes attached to primers, capture sequences that specifically hybridize to the target, or bound to a solid support.
However Samuels teaches a method of molecular labeling.  Samuels teaches capture reagents by comprise barcodes attached to a solid support (0023).  Samuels teaches the capture sequence can have a primer for generation of RNA, DNA or cDNA (0025).  Samuels teaches cleavage of nucleic acids by chemical cleavage of nucleic acids.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use barcodes with capture sequences complementary to a target sequence attached to solid supports, mRNA, mRNA of peptide, mRNA of protein etc. for generation (amplification) of nucleic acids of interest to enable amplification and sequencing.  The artisan would be motivated to use barcodes attached to specific sequences to ensure capture and release, allow capture, amplification and sequencing.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to attach barcodes to capture sequence that can be attached to solid supports as known in the art.
With regards to claim 38, Samuels teaches cleavage of nucleic acids by chemicals (0330).
With regards to claim 40, Samuels teaches a method of molecular labeling.  Samuels teaches capture reagents by comprise barcodes attached to a solid support (0023).
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
The response asserts the previous rejection does not teach encoding peptides of a peptide library.  This argument has been thoroughly reviewed but is not considered persuasive as Siewert teaches, “The technology uses plasmid-encoded combinatorial peptide libraries and a single-cell detection system.” (abstract).
Claims 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siewert (Nature Medicines (2012) volume 18. Pages 824-828).  , Papalexi (Nature Reviews Immunology (January 2018) volume 18, pages 36-45), pcDNA™6/TR ((2011) A regulatory vector designed for use with the T-REx™ System Catalog number V1025-20 Revision date 8 November 2011 Publication Part number 25-0274) as applied to claim 1-4,6-7, 12, 32   above, and further in view of Tomura (Nature Medicine (2003) volume 9, pages 469-475) and Shaner (Nature methods (2002) volume 2, page 905-).
The teachings of Siewert, pcDNA6, and Papalexi are set forth above and suggest the generation and analysis by binding and sequencing of APC with exogenous protein and polypeptide.
Siewert, pcDNA6, and Papalexi do not specifically teach putting a fluorescent protein in the antigen presenting cells.
However, Tomura teaches, “we generate an APC expressing HLA-A*201 coupled to GFP (HmyA2GFP cells) and show that the acquisition of peptide–HLA-GFP complexes by antigen-specific T cells can quantitatively identify epitope-specific T cells and define new CD8+ T-cell immunodominant epitopes from bulk PBMCs.” (page 469, 1st column bottom).  Tomura teaches, “. HmyA2GFP cells (Fig. 1a) were pulsed with Tax(11–19) peptide and incubated with HTLV-I Tax(11–19)-specific cytotoxic T-lymphocyte (CTL) clones (Fig. 1b)” (page 469, 2nd t column top) (Tomura teaches cell sorting (page 474, 2nd column, bottom).
Shaner teaches  there are many colors of fluorescent proteins (box1 and table 1).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a fluorescent protein of a color other than GFP in the APC cells of Siewert.  The artisan would be motivated to allow two color selection of the APC and T cells.  The artisan would have a reasonable expectation of success as artisan is merely using a known fluorescent protein to  label a cells.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Steven Pohnert/Primary Examiner, Art Unit 1634